PER CURIAM.
We find the evidence of record sufficient to support the revocation of appellant’s license without a determination as to whether the appellant’s Swiss convictions constituted a felony under Florida law.1 *996Section 458.1201(l)(c), Florida Statutes (1971). Accordingly, the order of the Department is AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and BOOTH and WIGGINTON, JJ., concur.

. The transcript of proceedings and judgment of a Swiss criminal court, which were in French, were introduced into evidence with appellant’s counsel waiving objection thereto. The only translation furnished by the Department was of the names of the crimes of which appellant was convicted. Although it appears from a review of the entire record, including the Swiss documents, that appellant was less than candid before the hearing officer in describing his Swiss convictions, in the absence of an official translation of record, this court cannot take judicial notice that the conduct which led to those convictions would, if committed in Florida, have constituted a felony, as *996required by Section 458.1201(l)(b), Florida Statutes.